DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Request for Continued Examination filed on 07-29-2022. As directed, claim 1 has been amended, claims 2 and 7-11 were previously canceled, and no new claims have been added. Thus, claims 1 and 2-6 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-29-2022 has been entered.

Response to Amendment
Applicant has amended claim 1 to address minor informalities, the previously held claim objection is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 07-29-2022 have been fully considered but they are not persuasive. 
Applicant argues (see Remarks as filed pages 4-5) that the claims are not obvious over the combination of Moon, Kim, and Benet Pozo applied to claim 1. However, this particular combination is not relied upon below, thus these arguments are moot.
Applicant argues (see Remarks as filed pages 5-6) that the claimed invention provides the unexpected benefit of the sequential, ordered massage comprising movement which includes: “(i) the first oscillator in the rightward direction, (ii) then the second oscillator in the downward direction, (iii) then the first oscillator in the leftward direction, and (iv) then the second oscillator in the upward direction” and is meant to mimic a bowel movement direction, and operates in a clockwise direction when viewed from in front of the user. Applicant further notes that the sequence is described at page 5, lines 13-19, and page 6, lines 9-12 in the instant specification. However, these excerpts provide support for a general hitting order in the direction of a bowel movement, noting that this direction is clockwise, and discuss that the two oscillators can be rotated in a left/right direction, and an upward/downward direction respectively. The specification does not provide adequate written description support for the claimed order. Thus, in the appended rejection, the positioning of the modified oscillators of Moon, taught by Kim, and the disclosed ability to separately control the oscillators at paragraph 37 of Moon, the claimed controller is deemed to be configured to achieve the claimed sequence of hits.
Applicant further argues (see Remarks as filed bottom of page 6 through page 9) that the previous combination fails to render obvious the sequence of massage hits as currently claimed. However, this particular combination is not relied upon below, thus these arguments are moot. However, in the appended rejection, the positioning of the modified oscillators of Moon, taught by Kim, and the disclosed ability to separately control the oscillators at paragraph 37 of Moon, the claimed controller is deemed to be configured to achieve the claimed sequence of hits.
Applicant further argues that Benet Pozo, Sidhu, and Burgess fail to remedy the deficiencies of Lin, Moon and Kim. However, the appended rejection addresses the newly amended limitations, as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the controller is configured to sequentially control the at least two oscillators by sequentially moving (i) the first oscillator in the rightward direction, (ii) then the second oscillator in the downward direction, (iii) then the first oscillator in the leftward direction, and (iv) then the second oscillator in the upward direction” which does not have written description support. Page 5 of Applicant’s Specification notes that the oscillators are arranged perpendicularly and can be configured to hit in different directions, i.e. one in upward and downward directions and the other in rightward and leftward directions. This section further notes that an order of four hits may be controlled (however the order stated is “upward, downward, leftward, and rightward”), that a hitting order according to a bowel movement direction may be performed, and further that the bowel movement direction would be clockwise when viewed in front of the user. Looking further to the embodiment shown in Figure 3 employing two perpendicular oscillators and assuming the claimed oscillation directions are meant to refer to the “clockwise” movement of the bowel outlined in the Specification, it is unclear how the sequential rightward, downward, leftward, upward movement of the two respective oscillators fits the plain meaning of “clockwise”. Put differently, the claimed sequence seems to be ordered such that the first and second claimed hits are clockwise, but the third and fourth claimed hits are counterclockwise based on the orientation of the two oscillators in Figure 3. Further, there does not seem to be support in the Specification for the specificity of the claimed oscillation order. While it is understood from page 5 of the Specification that each of the oscillators are independently controlled for respective up/down and left/right movement, the ordered sequence of oscillation as set forth in claim 1 is not explicitly supported. For the purposes of examination, the oscillation order will be interpreted such that each of the two oscillators can be independently controlled, and are respectively positioned to move in upward/downward directions, or rightward/leftward directions.
Claims 3-6 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2007/0167885) in view of Kim (KR 2002/93766).
Regarding claim 1, Moon discloses a massage apparatus (10) (paragraph 23, lines 1-6; Fig. 6) comprising at least two oscillators (each of 12 in Fig. 6) configured to receive supplied power (from power supply 14) and oscillate under control of a controller (from controller 15) (paragraph 23, lines 1-15), wherein the controller (15) is configured to sequentially control power supplied to the at least two oscillators (12) (see paragraph 37: the oscillators 12 can be independently controlled by supplying power to each oscillator differently, therefore the oscillators are configured to be controlled sequentially by controlling each one independently), wherein each of the at least two oscillators (12) comprise an eccentric oscillating body (1224) having a semicircular-cylindrical shape (Fig. 10; paragraph 33, lines 1-5) and a motor (121) configured to rotate a rotating shaft (1221) of the eccentric oscillating body (1224) (paragraph 33, lines 1-5; Fig. 7).
Moon fails to explicitly disclose that the at least two oscillators are perpendicular to each other, and thus fails to disclose that the oscillators respectively operate in upward/downward and rightward/leftward directions.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing the oscillators (118) at right angles to each other provides the user with alternate vibrational directions imparted by the oscillators.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the oscillators disclosed by Moon such that the oscillators are arranged at right angles relative to each other, as taught by Kim, in order to deliver vibrational movement to the user in an alternate configuration.
Now modified Moon presently includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions (see paragraph 37 of Moon, each oscillator is independently controlled), as the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the longitudinal axis of the oscillator spans in a horizontal direction and thus the oscillator rotates in an up/down direction. 
Further, now modified Moon is configured such that the controller (15 of Moon) is configured to sequentially control the at least two oscillators (12 of Moon modified to be perpendicular as taught by Kim) by sequentially moving (i) the first oscillator (one of 12, oriented in the direction as shown in Moon’s Fig. 6) in the rightward direction (Moon: paragraph 37), (ii) then the second oscillator in the downward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator), (iii) then the first oscillator in the leftward direction (one of 12, oriented in the direction as shown in Moon’s Fig. 6), and (iv) then the second oscillator in the upward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), and Kim (KR 2002/93766).
Regarding claim 1, Lin discloses a massage apparatus (generally mounting belt 10; Fig. 1; paragraph 16, lines 1-6) comprising at least two oscillators (each of vibrators 113 in Fig. 3) configured to receive supplied power and oscillate under control of a controller (30) (paragraph 16, lines 1-5 and 13-18; paragraph 18, lines 1-5; paragraph 19, lines 7-14; Fig. 1).
Lin fails to disclose wherein the at least two oscillators are configured to allow for oscillation in directions at right angles thereof such that one oscillator moves in a leftward and rightward direction while the other moves in an upward and downward direction, and further include an eccentric oscillating body with a semi-circular cylindrical shape and a motor configured to rotate a shaft, nor that the controller is configured to sequentially power the oscillators in a direction of bowel movement.
However, Moon teaches oscillators (12; Fig. 7) that comprise an eccentric oscillating body (1224) having a semicircular-cylindrical shape (Fig. 10; paragraph 33, lines 1-5) and a motor (121) configured to rotate a rotating shaft (1221) of the eccentric oscillating body (1224) (paragraph 33, lines 1-5; Fig. 7), and wherein the controller (15) is configured to sequentially control power supplied to the at least two oscillators (12) (see paragraph 37: the oscillators 12 can be independently controlled by supplying power to each oscillator differently, therefore the oscillators are configured to be controlled sequentially by controlling each one independently). Moon further indicates that the oscillators are able to provide elliptical vibrations (paragraph 23, lines 1-8), and further that the use of the motor, eccentric body, and the rotating shaft allow for each overall oscillator (12) to generate a large vibrational force while the oscillator (12) is made to be a smaller size (paragraph 28, lines 1-6) and additionally indicates that providing independent control of each oscillator allows for additional vibration patterns to be achieved (paragraph 37),.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillators disclosed by Lin with the oscillators and control method taught by Moon in order to provide an eccentric body, a motor, and a rotating shaft to the oscillator and a controller configured to supply independently control each oscillator thereby allowing the oscillators to provide elliptical vibration patterns, to be manufactured to be a smaller size while still producing large vibrations, and to provide additional vibrational patterns to the user.
Now modified Lin fails to disclose that the oscillators are arranged at right angles to each other, and that the controller is configured to sequentially power the oscillators in a bowel direction movement.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing the oscillators (118) at right angles to each other provides the user with alternate vibrational directions imparted by the oscillators.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the oscillators disclosed by modified Lin such that the oscillators are arranged at right angles relative to each other, as taught by Kim, in order to deliver vibrational movement to the user in an alternate configuration.
Now modified Lin presently includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions (see paragraph 37 of Moon, each oscillator is independently controlled), as the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the longitudinal axis of the oscillator spans in a horizontal direction and thus the oscillator rotates in an up/down direction. Further, now modified Lin is configured such that the controller (15 of Moon) is configured to sequentially control the at least two oscillators (12 of Moon modified to be perpendicular as taught by Kim) by sequentially moving (i) the first oscillator (one of 12, oriented in the direction as shown in Moon’s Fig. 6) in the rightward direction (Moon: paragraph 37), (ii) then the second oscillator in the downward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator), (iii) then the first oscillator in the leftward direction (one of 12, oriented in the direction as shown in Moon’s Fig. 6), and (iv) then the second oscillator in the upward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), and Kim (KR 2002/93766), as applied to claim 1 above, in further view of Sidhu (US 2015/0011921) and Burgess (US 2005/0059909).
Regarding claim 3, Lin in view of Moon, and Kim, disclose the massage apparatus of claim 1, as discussed above.
Lin further discloses a plurality of protrusions (221) fixed by a blocking plate (22) to a front surface of a support plate (11) with the oscillators (113) installed on a rear surface thereof (see Lin Figs. 2-3; paragraph 16, lines 1-10 and paragraph 17, lines 1-25).
However, modified Lin fails to disclose that the protrusions are made from ceramics and fixed by skin foam to a front surface of a support plate.
However, Sidhu teaches a plurality of protrusions (12) that are made from ceramics (paragraph 37, lines 1-7). Sidhu further teaches that the ceramic material is substantially rigid (paragraph 37), and that the protrusions are made to provide trigger point therapy (paragraph 34, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed by modified Lin to be constructed from a ceramic material, as taught by Sidhu, such that the protrusions are substantially rigid for trigger point therapy.
Further modified Lin fails to disclose that the ceramic protrusions are fixed by skin foam to the support plate.
However, Burgess teaches a massage implement (12) that includes a series of rubber protrusions (15; Fig. 2) wherein the massager (12) is comprised of a foam, and further teaches that foam is a suitable material for contacting the patient’s skin (paragraph 31, lines 1-5).
Therefore, it would have been obvious to form the blocking plate disclosed by Lin of a foam material as taught by Burgess, such that the protrusions (221 of Lin) are fixed to the blocking plate (22 of Lin), and further that the blocking plate is made from a suitable material for interfacing with the patient.
Regarding claim 4, Lin in view of Moon, Kim, Sidhu, and Burgess disclose the massage apparatus of claim 3, as discussed above.
Lin further discloses a heating plate (24) installed between the support plate (11) and the skin foam (as modified, the blocking plate 22 is made of skin suitable foam) (Lin: Fig. 2; paragraph 17).  
Regarding claim 5, Lin in view of Moon, Kim, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
Lin further discloses the massage apparatus comprising handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8, handle holes are the openings between the material attaching each of sections 11 and 14 together).  

    PNG
    media_image1.png
    385
    627
    media_image1.png
    Greyscale

Regarding claim 6, Lin in view of Moon, Kim, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
Lin further discloses belt fixing holes to or from which a wearing belt (sections 11 and 14) is attached or detached and which are formed on both end walls of the massage apparatus (10) (see annotated Fig. 8 below; paragraph 16, lines 1-12, each section can be attached and detached to each other).

    PNG
    media_image2.png
    330
    540
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785